Citation Nr: 1415808	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral hands, to include neuropathy, to include as secondary to herbicide exposure, or as secondary to diabetes mellitus (DM).

2.  Entitlement to service connection for a neurological disability of the face, to include neuropathy, to include as secondary to herbicide exposure, or as secondary to DM.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1957, and from August 1957 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a February 2009 decision, the Board denied all issues on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Court order, the Joint Motion for Remand (JMR) filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the February 2009 decision and remanding the case back to the Board. 

In compliance with the terms of the JMR, in November 2010 the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for specified evidentiary development.  In March 2012, the Board remanded this case again. 

In a February 2013 decision, the Board granted the claim of service connection for neuropathy of the bilateral legs,  which was effectuated in a February 2013 rating decision.  In June and November 2013, the Board remanded the remaining issues on appeal for additional development. 

As mentioned by the Board repeatedly in the past, several issues have been raised by the Veteran's accredited representative, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  The issues are service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD); and service connection for gastroesophageal reflux disorder (GERD), secondary to medications taken for service-connected ankle/knee problems.  The Board does not have jurisdiction over these issues, and again they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the record currently stands, there is insufficient medical evidence to decide the case.  At this juncture and in all fairness to the Veteran, the Board finds that he should be provided a new VA examination, not just an addendum report, to determine if any neurological disability of the hand and face is directly related to service, related to inservice herbicide exposure, related directly to DM, or related by way of aggravation to DM.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological  examination to determine the nature and etiology of any current neurological disability of the bilateral hands and face, to include neuropathy.  Any indicated tests should be accomplished.  The examiner should review the record which is a VIRTUAL record, prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current any current neurological disability of the bilateral hands and face, to include neuropathy, had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  The examiner should make note of both inservice and post-service neurological findings.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current neurological disability of the bilateral hands, to include neuropathy, and any current neurological disability of the face, to include neuropathy, is proximately due to, or the result of, the service-connected DM.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current neurological disability of the bilateral hands and face, to include neuropathy, is permanently aggravated by the Veteran's service-connected DM.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

